   Case 2:19-mj-00382-DEM Document 1 Filed 07/02/19 Page 1 of 3 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT             JUL    3 2019

                    FOR THE EASTERN DISTRICT OF VIRGINIA;       c^LcHtTuTblSTRICTCOUflZ   i
                                                                     'NORFOLK. VA         j
                               NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                 Case No. Q •
                                         Court Date:    August 15, 2019
JONELL CLARK JR.



                             CRIMINAL INFORMATION


                                   COUNT ONE
                   (Misdemeanor)-Violation Notice No. 6118369

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 21, 2019, at the Commissary Store at Joint

Expeditionary Base Little Creek, Virginia Beach, Virginia, in the Eastern

District of Virginia, the defendant, JONELL CLARK JR., did willfully and

knowingly steal and purloin property of the United States of a value less

than $1,000.00.

      (In violation of Title 18, United States Code, Section 641.)

                                   COUNT TWO
                                 (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 21, 2019, at the Commissary Store at Joint

Expeditionary Base Little Creek, Virginia Beach, Virginia, in the Eastern

District of Virginia, the defendant, JONELL CLARK JR., did conspire with

DEBBIE J. DEVOE to commit an offense against the United States, to wit:

stealing and purloining property of the United States of a value less than

$1,000.00.

     (In violation of Title 18, United States Code, Sections 371 and 641.)
   Case 2:19-mj-00382-DEM Document 1 Filed 07/02/19 Page 2 of 3 PageID# 2



                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney



                            By:              CL
                                    James T. Cole
                                   ^Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.Cole0usdoi.qov




                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.




                                   y a
                             James T. Cole
                           'Special Assistant U.S. Attorney
                            Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax:(757) 441-3205
                            James.Cole6usdoj.gov




                            I
                            Date
           Case 2:19-mj-00382-DEM Document 1 Filed 07/02/19 Page 3 of 3 PageID# 3




                                   NORFOLK, VIRGINIA ,■
            1019 JUL-1 P 3=38
                                eiERK us DISTRICT COURT
received
